78 F.3d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Malcolm GREYSON, Petitioner-Appellant,v.STATE OF HAWAII, Respondent-Appellee.
No. 95-16746.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

1
Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges


2
MEMORANDUM**


3
Malcolm Greyson, a federal prisoner, appeals pro se the denial of his coram nobis petition seeking relief from his Hawaii state manslaughter conviction.   We affirm the district court's finding that it lacked jurisdiction to consider the petition because only the trial court may grant coram nobis relief.  See Yasui v. United States, 772 F.2d 1496, 1498 (9th Cir.1985) ("The writ of error coram nobis fills a void in the availability of post-conviction remedies in federal criminal cases.").   We reject Greyson's contention that the district court should have construed his coram nobis petition as a 28 U.S.C. § 2255 motion attacking the enhancement of his current federal sentence on the basis of the manslaughter conviction.   The interests of justice do not require such a result for Greyson, who:  voluntarily withdrew his direct appeal, in which he did not challenge his criminal history score for his federal sentence;  has the ability to file a § 2255 motion;  and made no attempt to challenge his federal sentence in his coram nobis petition.  Cf. Feldman v. Perrill, 902 F.2d 1445, 1447-49 (9th Cir.1990) (liberally construing pro se habeas petition challenging state conviction for which sentence was expired as attack on current federal parole term where petitioner claimed he had been denied early release due to the prior state conviction).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3